Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 1 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 2 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 3 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 4 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 5 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 6 of 7
Case
 Case19-12337
      20-01022Doc
               Doc122-19
                   3-19 Filed
                         Filed04/13/20
                               04/01/20Entered
                                         Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit14A.
                                                                           14A.Insurance
                                                                                Insurance
                                Application Page 7 of 7
